DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/12/2021 has been entered.
 
Response to Amendments and Arguments
The amendments and arguments filed 03/12/2021 are acknowledged and have been fully considered. Claims 1 and 32 have been amended; claims 5, 7, 16-20, 22, 23, 25-27, 33-48, 50, 52-55 and 57-97 have been canceled; no claims have been added or withdrawn. Claims 1-4, 6, 8-15, 21, 24, 28-32, 49, 51 and 56 are now pending and under consideration.
The previous objection to claim 1 has been withdrawn, in light of the amendments to the claims.
The previous rejections of claims 1-4, 6-15, 21, 24, 28-32, 49, 51 and 56 under 35 U.S.C. 112 (pre-AIA ), first paragraph has been withdrawn, in light of the amendments to claims 1 and 32.
The previous rejections of claims 1-4, 6-15, 21, 24, 28-32, 49, 51 and 56 under 35 U.S.C. 112 (pre-AIA ), second paragraph have been mostly withdrawn, in light of the amendments to claims 1 and 32.

Applicant’s arguments with respect to independent claim 32, as amended, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Also, in response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (e.g., “The time passage is programmed into the system […] ‘may be set by the driver or device’ and is not simply an artifact of the configuration” ) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

As discussed in detail below throughout the instant Office Action, independent claim 1, as amended, includes “new matter.” As best understood by the examiner, the prior art of record does not appear to teach or render obvious part of the “new matter” limitations of the amended independent claim 1, such that no prior art rejections have been made, or maintained, in the current non-final Office Action, nor have any new prior 

Claim Objections
Claims 1 and 32 are objected to because of the following informalities:
Claim 1 recites “pre-determined” in line 22, which appears to be a misstating of --predetermined--.
Claim 1 recites “pre-determined” in line 28, which appears to be a misstating of --predetermined--.
Claim 1 should be amended to remove the unnecessary space immediately preceding the comma in line 29.
Claim 1 should be amended to remove the redundant period in the last line of the claim.
Claim 32 recites “pre-determined” in line 22, which appears to be a misstating of --predetermined--.
Claim 32 recites “pre-determined” in lines 27-28, which appears to be a misstating of --predetermined--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6, 8-15, 21, 24, 28-32, 49, 51 and 56 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended to recite “the communicator receives the command from the logic device and transmits that command to the motor vehicle: where that command automatically turns the engine off by issuing the command from the logic device to the communicator through the motor vehicle data bus to the vehicle controller to control power off to a starter motor, a fuel pump, and fuel injectors, after a pre-determined number of seconds has passed and the engine is determined to be off” in lines 15-23. 
Firstly, it is unclear exactly where and exactly how Applicant’s originally-filed specification sufficiently describes automatically turning the engine off by issuing the control power off to a starter motor. As best understood by the examiner, Applicant’s originally-filed specification merely states that: “In the case of an engine shutdown, the device optionally issues a command, via the communicator, through the computer port to the appropriate engine systems to shut off the engine depending on the vehicle model. Systems that can be shut down include the engine controller, the fuel injectors, fuel pump or ignition system” (e.g., see ¶ 0247 of the U.S. publication of the instant application). Applicant’s drawings do not appear to show this functional limitation. Therefore, it appears that previous amendments to claim 1 have improperly introduced “new matter” to the claim, such that the claim fails to comply with the written description requirement. 
Next, it is unclear exactly where and exactly how Applicant’s originally-filed specification sufficiently describes automatically turning the engine off after a pre-determined number of seconds has passed and the engine is determined to be off. As best understood by the examiner, Applicant’s originally-filed specification describes that the engine is determined to be off after automatically turning the engine off, but Applicant’s originally-filed specification does not describe automatically turning the engine off after the engine is determined to be off. Applicant’s drawings do not appear to show this functional limitation. Additionally, it is unclear how it would even be possible to automatically turn an engine off after the engine is determined to be off. Therefore, it appears that the amendments to claim 1 have improperly introduced “new matter” to the claim, such that the claim fails to comply with the written description requirement. 


Claim 32 has been amended to recite “the communicator receives the command from the logic device and transmits the command to the motor vehicle: where that command automatically turns the engine off by issuing the command from the logic device to the communicator through the motor vehicle data bus to an engine controller to control power off to a starter motor, a fuel pump, and fuel injectors, until a pre-determined number of seconds has passed and the engine is determined to be off” in lines 14-23. 
It is unclear exactly where and exactly how Applicant’s originally-filed specification sufficiently describes automatically turning the engine off by issuing the command from the logic device to the communicator through the motor vehicle data bus to an engine controller to control power off to a starter motor. As best understood by the examiner, Applicant’s originally-filed specification merely states that: “In the case of an engine shutdown, the device optionally issues a command, via the communicator, through the computer port to the appropriate engine systems to shut off the engine depending on the vehicle model. Systems that can be shut down include the engine controller, the fuel injectors, fuel pump or ignition system” (e.g., see ¶ 0247 of the U.S. publication of the instant application). Applicant’s drawings do not appear to show this . 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, 8-15, 21, 24, 28-32, 49, 51 and 56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 has been amended to recite “the logic device applies the criteria and the rules and the user preferences and the checklists to create conditions, determine when the conditions are such that issuing a command is permitted, a determined type of command to be issued, and determine how the command should be executed” in lines 11-14. Specifically, it is unclear what exactly is meant by “a determined type of command to be issued” in the context of this claim recitation, as “a determined type of command to be issued” appears to be nonsensical when read as part of “the logic device applies the criteria and the rules and the user preferences and the checklists to create conditions, determine when the conditions are such that issuing a command is permitted, a determined type of command to be issued, and determine how the command should be executed.”
Claim 1 has been amended to recite “the communicator receives the command from the logic device and transmits that command to the motor vehicle: where that command automatically turns the engine off by issuing the command from the logic device to the communicator through the motor vehicle data bus to the vehicle controller to control power off to a starter motor, a fuel pump, and fuel injectors, after a pre-determined number of seconds has passed and the engine is determined to be off” in lines 15-23. Specifically, it is unclear what exactly is meant by the claim limitations requiring automatically turning an engine off after the engine is determined to be off.
Claim 1 recites “the communicator receives commands from the logic device” in lines 29-30. Claim 1 previously recites “a command” in line 13. Specifically, it is unclear whether “commands” in line 29 is intended to include (or exclude) the command introduced in line 13 of the claim. Thus, there appears to be improper antecedent basis for the limitation in the claim.
Claim 1 recites “the transmission” in line 31; however, the claim fails to previously introduce “a transmission,” such that it is unclear what exactly is meant by the limitation in the claim. Claim 1 does alternatively recite “an automatic transmission” in line 2 and “a manual transmission” in line 2; however, it is unclear whether “the transmission” is intended to be refer to a specific one of the alternatively-recited “automatic transmission” and “manual transmission” or whether “the transmission” is intended to refer to something else. Thus, there appears to be improper antecedent basis for the limitation in the claim.

Claim 1 recites “commanding the power off to the vehicle systems” in line 32; however, the claim fails to previously introduce “vehicle systems,” such that it is unclear what exactly is meant by the limitation in the claim. Claim 1 does recite “control power off to a starter motor, a fuel pump, and fuel injectors” in lines 21-22; however, it is unclear whether “a starter motor, a fuel pump, and fuel injectors” is intended to be included by or excluded from “the vehicle systems,” and, in the former case, it is unclear whether “the vehicle systems” is intended to be inclusive of additional elements other than “a starter motor, a fuel pump, and fuel injectors.” Thus, there appears to be improper antecedent basis for the limitation in the claim.
Claims 2-4, 6, 8-15, 21, 24, 28-31, 49, 51 and 56 are dependent from claim 1, such that claims 2-4, 6, 8-15, 21, 24, 28-31, 49, 51 and 56 also include the indefinite subject matter recited by claim 1, such that claims 2-4, 6, 8-15, 21, 24, 28-31, 49, 51 and 56 are also rejected for at least the same reasons that claim 1 is rejected, as discussed in detail directly above with respect to claim 1.

Claim 32 recites “the communicator receives commands from the logic device” in line 33. Claim 32 previously recites “a command” in line 13. Specifically, it is unclear whether “commands” in line 33 is intended to include (or exclude) the command introduced in line 13 of the claim. Thus, there appears to be improper antecedent basis for the limitation in the claim.
Claim 32 recites “the transmission” in line 34-35; however, the claim fails to previously introduce “a transmission,” such that it is unclear what exactly is meant by 
Claim 32 recites “commanding the power off to the vehicle systems” in line 36; however, the claim fails to previously introduce “vehicle systems,” such that it is unclear what exactly is meant by the limitation in the claim. Claim 32 does recite “control power off to a starter motor, a fuel pump, and fuel injectors” in lines 21-22; however, it is unclear whether “a starter motor, a fuel pump, and fuel injectors” is intended to be included by or excluded from “the vehicle systems,” and, in the former case, it is unclear whether “the vehicle systems” is intended to be inclusive of additional elements other than “a starter motor, a fuel pump, and fuel injectors.” Thus, there appears to be improper antecedent basis for the limitation in the claim.

A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph [see: MPEP 2173.05(p)_II]. Additionally, a claim to a device, apparatus, manufacture, or composition of matter may contain a reference to the process in which it is intended to be used without being objectionable under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, so long as it is clear that the claim is directed to the product and not the process [see: MPEP 2173.05(p)_I]. Claim 32 is directed to an A system…,” in the preamble of the claim). Claim 32 has been amended to recite in lines 31-32: “determining if the system can operate on the motor vehicle.” The subject matter of lines 31-32 of claim 32 is not necessarily performed by any recited structure and appears to be directed to a mental process (thinking) under a broadest reasonable interpretation. The claim is narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. For example, note the format of the claims in the patents previously cited. As best understood by the examiner, because lines 31-32 of claim 32 are not clearly linked to any recitations which precede lines 31-32 of the claim, it appears that lines 31-32 of the claim is a mental process step, as lines 31-32 of the claim are directed to actions that are not necessarily functions of any claimed structure. Therefore, claim 32 is directed to an apparatus, where the apparatus appears to include a process step not necessarily performed by any structure of the apparatus. In other words, the claim is indefinite because it is unclear whether infringement occurs when one creates an apparatus including the recited structure and functional relationships of the “system” or whether infringement occurs when one creates an apparatus including the recited structure and functional relationships of the “system” AND the recited mental process step of lines 31-32 of the claim is performed.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 32 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2008/0201064 to DiGonis (hereinafter: “DiGonis”) in view of U.S. Patent Application Publication No. 2007/0078040 to Nobumoto et al. (hereinafter: “Nobumoto”), and in view of U.S. Patent Application Publication No. 2010/0262357 to Dupuis et al. (hereinafter: “Dupuis”).
With respect to claim 32, DiGonis teaches a system for increasing fuel economy in a motor vehicle having an engine [the claim phrase “for increasing fuel economy in a motor vehicle having an automatic transmission or a  manual transmission and an engine” appears to merely amount to a recitation of intended use or purpose, and, in general, recitations of intended use or purpose are not germane to patentability of a claim (e.g., see: MPEP 2111.02); nevertheless, as depicted by at least Figs. 1 & 5 and as discussed by at least the Abstract), the system comprising a communicator, a logic device, and a computer program [as depicted by at least Figs. 1 & 9 and as discussed by at least ¶ 0005, 0014 & 0035, an idle stop controller 50 (e.g., “logic device”) is connected to, for example, a vehicle computer 10 via a wired electrical communication (e.g., “communicator”), where each of the vehicle computer 10 and the idle stop controller 50 are configured to execute various instructions (e.g., “computer program”)], wherein the system is capable of being freely removed [apparent from at least Figs. 1-4 & 9 in view of at least ¶ 0005 & 0014 and in view of at least claims 1 & 8; also, for example, the system is clearly capable of being freely removed from a first location via transportation of the system to a different second location; the manner of operating a device does not differentiate an apparatus claim from the prior art (e.g., see: MPEP 2114_II), and claim scope is not limited by claim language that does not limit a claim to particular structure (e.g., see: MPEP 2111.04_I), and the claim phrase “wherein the system is capable of being freely removed” is merely functional and does not describe or limit any structure of the system], wherein the logic device runs the computer program (as depicted by at least Figs. 1 & 9 and as discussed by at least ¶ 0005-0007, 0014-0023 & 0035), wherein the communicator gathers information from a motor vehicle data bus that allows communication with vehicle controller(s) that were present in the motor vehicle at the time of vehicle manufacture, the communicator provides the information to the logic device [as depicted by at least Figs. 1-4 & 9 and as discussed by at least ¶ 0005-0007, 0014-0023 & 0035 in view of at least claims 1 & 8, the wired electrical communication includes a wired 2-way electrical communication between the vehicle computer 10 and the idle stop controller 50 that, as designed, is capable of performing functions to gather information from the vehicle computer 10 and provide the information to the idle stop controller 50; the claim phrase “that were present in the motor vehicle at the time of vehicle manufacture” appears to merely amount to a recitation of product-by-process, and, in general, recitations of product-by-process are not germane to patentability of a claim (e.g., see: MPEP 2113)], the logic device compares this information against criteria and rules of the computer program as well as to user preferences and checklists, and the logic device uses the criteria and the rules and the user preferences and the checklists to create conditions to determine when the conditions are such that issuing a command is permitted, a type of command to be issued, and how the command should be executed (apparent from at least Figs. 1, 5, 6 & 9 in view of at least ¶ 0005-0007, 0014-0023 & 0035) and the communicator receives the command from the logic device and transmits that command to the motor vehicle: where that command automatically turns the engine off by issuing [as depicted by at least Figs. 1 & 9 and as discussed by at least ¶ 0005-0007, 0014-0023 & 0035, the wired 2-way electrical communication between the vehicle computer 10 and the idle stop controller 50, as designed, is capable of performing functions to receive commands from the idle stop controller 50 and transmit the commands to the vehicle computer 10, where the commands include a signal to stop an unnecessary idle of an internal combustion engine 15 of a vehicle (for example, responsive to determination of increased brake pressure on a foot brake 11 and detection that the vehicle is motionless) including by stopping flow of fuel to the internal combustion engine 15 by turning off a fuel pump 13 while keeping an electric starter 14 (e.g., “starter motor”) powered off, thereby preventing the vehicle computer 10 from blocking the stopping of the internal combustion engine 15 at times when the vehicle computer 10 would normally maintain operation (and/or prevent stopping) of the internal combustion engine 15, including until at least one second (or, alternatively, at least two seconds) (e.g., “pre-determined number of seconds”) passes after the internal combustion engine 15 is stopped and the internal combustion engine 15 is determined to be stopped (e.g., by a driver, or by the idle stop controller 50, or by the vehicle computer 10), such as at a moment of initiation of a restart of the internal combustion engine 15 (e.g., “the communicator receives the command from the logic device and transmits that command to the motor vehicle: where that command automatically turns the engine off […] by issuing the command from the logic device to the communicator through the motor vehicle data bus to an engine controller to control power off to a starter motor [and] a fuel pump […] until a pre-determined number of seconds has passed and the engine is determined to be off”), and where the commands to turn off the fuel pump 13 bypass an ignition system having an electric ignition switch 12 (e.g., “ignition circuit interlock”) in a case where the internal combustion engine 15 is an ignition based engine (e.g., “wherein the logic device delivers a signal to the motor vehicle data bus from the communicator that prevents vehicle safety features blocking an engine shutdown […] until the pre-determined number of seconds passed and the engine is determined to be off”)].
DiGonis appears to lack a clear teaching as to whether the motor vehicle, of the recitation of intended use or purpose of the preamble of the claim, which is not germane to patentability of the claim, has an automatic transmission or manual transmission. Therefore, DiGonis also appears to lack a clear teaching as to whether the communicator receives the command from the logic device and transmits that command to the motor vehicle: where that command automatically turns the engine off while a transmission shift lever remains in gear by issuing the command from the logic device to the communicator through the motor vehicle data bus to an engine controller to control power off to a starter motor, a fuel pump, and fuel injectors, until a pre-determined while the transmission shift lever remains in gear until the pre-determined number of seconds passed and the engine is determined to be off.
DiGonis also appears to lack a clear teaching as to whether the communicator receives commands from the logic device and transmits those commands to the motor vehicle to shift the transmission to neutral while the transmission shift lever remains in gear just prior to commanding the power off to the vehicle systems.
Nobumoto teaches automatically stopping an internal combustion engine via fuel cut-off by cutting off fuel injection via electrically-driven fuel injectors based on operation stop conditions including a transmission shift lever being in a drive (D) position. Nobumoto further teaches controlling shifting of an automatic transmission from a D range to a neutral (N) range, while the transmission shift lever remains in the D position, just prior to automatically stopping the internal combustion engine via the fuel cut-off (as depicted by at least Figs. 18-19 in view of at least ¶ 0009, 0051, 0057-0058, 0117, 0133 & 0211-0213).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the motor vehicle for the system of DiGonis with the teachings of Nobumoto to include an automatic transmission because an automatic transmission would provide the motor vehicle with a particular means of changing gear ratios of the motor vehicle. Because an automatic transmission and a manual 
It also would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the system of DiGonis with the teachings of Nobumoto such that the communicator receives the command from the logic device and transmits that command to the motor vehicle: where that command automatically turns the engine off while a transmission shift lever remains in gear by issuing the command from the logic device to the communicator through the motor vehicle data bus to an engine controller to control power off to a starter motor, a fuel pump, and fuel injectors, until a pre-determined number of seconds has pass and the engine is determined to be off; and wherein the logic device delivers a signal to the motor vehicle data bus from the communicator that prevents vehicle safety features blocking an engine shutdown while the transmission shift lever remains in gear until the pre-determined number of seconds passed and the engine is determined to be off because Nobumoto teaches that an automatic transmission lever being in a D position is a basic operation stop condition for automatically stopping an internal combustion engine, and because Nobumoto teaches that cutting-off fuel to the internal combustion engine during automatic stop operation by cutting off fuel injection by electrically-powered fuel injectors is a basic operation for carrying out the automatically stopping of the internal combustion engine.
It also would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the system of DiGonis with the teachings of Nobumoto such that the communicator receives commands from the logic device and transmits those commands to the motor vehicle to shift the transmission to neutral while the transmission shift lever remains in gear just prior to commanding the power off to the vehicle systems because Nobumoto teaches that controlling shifting of an automatic transmission from a D range to a neutral (N) range, while the transmission shift lever remains in the D position, just prior to automatically stopping the internal combustion engine via fuel cut-off by cutting off fuel injection via electrically-driven fuel injectors, beneficially reduces crankshaft disturbances during execution of the automatic stop operation, while beneficially making it possible to stop pistons of the internal combustion engine at desired positions with higher precision during the execution of the automatic stop operation due to isolating a crankshaft from the internal combustion engine during the execution of the automatic stop operation.
DiGonis also appears to lack a clear teaching as to whether the system includes verifying the motor vehicle model through the communicator, determining which systems are available in the motor vehicle by the logic device; determining the status of the systems by the logic device; and determining if the system can operate on the motor vehicle.
Dupuis teaches a system for increasing fuel economy in a motor vehicle (the Anti Idling Control System as depicted by at least Figs. 1-5b; also, as discussed by at least the Abstract) comprising a communicator, a logic device, and a computer program [as depicted by at least Figs. 1-5b and as discussed by at least ¶ 0008, 0022-0025, 0041-0047 & 0064-0069, the Anti Idling Control System includes an Anti Idling Control System module (AITCM) (e.g., “logic device”) and connectors that provide connections between the AITCM and a vehicle (e.g., “communicator”); as depicted by at least Fig. 4 and as discussed by at least the Abstract and ¶ 0055-0063 (also, note: claims 1, 3 & 4), the Anti Idling Control system further includes programming (e.g., “computer program”); alternatively, it is understood that the connection points of the AITCM that receive the connectors that provide connections between the AITCM and the vehicle would also be equivalent to a “communicator,” either alone or together with the connectors that provide connections between the AITCM and the vehicle], wherein the logic device runs the computer program [as depicted by at least Fig. 4 and as discussed by at least the Abstract and ¶ 0055-0063 (also, note: claims 1, 3 & 4)], wherein the communicator gathers information from a motor vehicle computer port (as depicted by at least Figs. 1-5b and as discussed by at least the Abstract and ¶ 0006, 0012-0013, 0032-0034 & 0040-0041, the depicted “communicator,” as designed, is capable of performing functions to “[gather] information from the motor vehicle computer port”), wherein the communicator provides information to the logic device (as depicted by at least Figs. 1-5b and as discussed by at least the Abstract and ¶ 0006, 0012-0013, 0032-0034 & 0040-0041, the depicted “communicator,” as designed, is capable of performing functions to “[provide] information to the logic device”), and wherein the communicator receives commands from the logic device (as depicted by at least Figs. 1-5b and as discussed by at least the Abstract and ¶ 0006, 0024 & 0039, the depicted “communicator,” as designed, is capable of performing functions to “[receive] commands from the logic device”) and transmits those commands to the motor vehicle to automatically deactivate the engine from a signal to the logic device (as depicted by at least Figs. 1-5b and as discussed by at least the Abstract and ¶ 0006, 0024 & 0039, the depicted “communicator,” as designed, is capable of performing functions to “[transmit] those commands to the motor vehicle to automatically deactivate the engine from a signal to the logic device), where the system further includes: verifying a motor vehicle model through the communicator (as discussed by at least ¶ 0032-0034 & 0037, the system, as designed, is capable of performing functions to “[verify] the motor vehicle model”), determining which systems are available in the motor vehicle by the logic device (as discussed by at least ¶ 0032-0038 & 0052-0053, the system, as designed, is capable of performing functions to “[determine] which systems are available in the motor vehicle”); determining the status of the systems by the logic device (as discussed by at least ¶ 0032-0038 & 0052-0054, the system, as designed, is capable of performing functions to “[determine] the status of the systems”); and determining if the system can operate on the motor vehicle (as discussed by at least ¶ 0032-0038, 0052-0054 & 0056-0057, the system, as designed, is capable of performing functions to “[determine] if the system can operate on the motor vehicle”).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the system of DiGonis with the teachings of Dupuis such that the system further includes verifying the motor vehicle model through the communicator, determining which systems are available in the motor vehicle by the logic device; determining the status of the systems by the logic device; and determining if the system can operate on the motor vehicle because Dupuis further teaches that a benefit of identifying the vehicle VIN at every power on cycle is to verify whether the Anti Idling Control System connected to the same vehicle or a different vehicle, to provide .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided on the attached PTO-892 Notice of References Cited form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M ZALESKAS whose telephone number is 571-272-5958.  The examiner can normally be reached on M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 



/JOHN M ZALESKAS/Primary Examiner, Art Unit 3747